                          Case 3:20-cv-06291-RS Document 27 Filed 08/25/21 Page 1 of 3



               1 Jason A. James (Bar No. 265129)
                 jjames@mmhllp.com
               2 Charles K. Chineduh (Bar No. 273258)
                 cchineduh@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Defendant
                 THE PRUDENTIAL INSURANCE COMPANY OF
               7 AMERICA

               8                           UNITED STATES DISTRICT COURT

               9                         NORTHERN DISTRICT OF CALIFORNIA

              10

              11 JANE DOE,                         )           Case No. 3:20:cv-06291-RS
                                                   )
              12             Plaintiff,            )           STIPULATION TO DISMISS THE
                                                   )           ENTIRE ACTION WITH
              13        vs.                        )           PREJUDICE; AND ORDER
                                                   )
              14   PRUDENTIAL INSURANCE COMPANY OF )
                   AMERICA,                        )           Judge: Hon. Richard Seeborg
              15                                   )
                             Defendant.            )           Complaint Filed: September 4, 2020
              16                                   )

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES                                                                            Case No. 3:20:cv-06291-RS
 MESERVE,
 MUMPER &
                                                                   STIPULATION TO DISMISS THE ENTIRE ACTION
HUGHES LLP                                                             WITH PREJUDICE; AND [PROPOSED] ORDER
                   177457.1
                          Case 3:20-cv-06291-RS Document 27 Filed 08/25/21 Page 2 of 3



               1              IT IS HEREBY STIPULATED, by and between Plaintiff JANE DOE and Defendant THE

               2 PRUDENTIAL INSURANCE COMPANY OF AMERICA, by and through their respective

               3 attorneys of record, that this action shall be dismissed in its entirety with prejudice as to all defendants

               4 pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. Each party shall bear its own

               5 attorneys’ fees and costs.

               6              The parties seek the Court’s approval of the dismissal of the action with prejudice.

               7

               8 Dated: August 25, 2021                             James P. Keenley
                                                                    Brian H. Kim
               9                                                    Emily A. Bolt
                                                                    BOLT KEENLEY KIM LLP
              10

              11
                                                                    By:        /s/ James P. Keenley
              12                                                              James P. Keenley
                                                                              Attorneys for Plaintiff
              13                                                              JANE DOE

              14

              15 Dated: August 25, 2021                             Jason A. James
                                                                    Charles K. Chineduh
              16                                                    MESERVE, MUMPER & HUGHES LLP
              17

              18                                                    By:        /s/ Jason A. James
                                                                              Jason A. James
              19                                                              Attorneys for Defendant
                                                                              THE PRUDENTIAL INSURANCE
              20                                                              COMPANY OF AMERICA
              21

              22                                               Filer’s Attestation
              23              The filing attorney attests that he has obtained concurrence regarding the filing of this
              24 document and its content from the signatories to this document.

              25

              26

              27

              28
LAW OFFICES
 MESERVE,
                                                                          1                              Case No. 3:20:cv-06291-RS
 MUMPER &
                                                                                     STIPULATION TO DISMISS THE ENTIRE ACTION
HUGHES LLP                                                                               WITH PREJUDICE; AND [PROPOSED] ORDER
                   177457.1
                          Case 3:20-cv-06291-RS Document 27 Filed 08/25/21 Page 3 of 3



               1                                        ORDER

               2              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

               3 ORDERED that this action, Case No. 3:20-cv-06291-RS, is dismissed in its entirety as to all

               4 defendants with prejudice.

               5              IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and

               6 costs in this matter.

               7              IT IS SO ORDERED.

               8

               9 Dated: ________________,
                         August 25        2021                         __________________________________
                                                                       HON. RICHARD SEEBORG
              10
                                                                       United States District Court Judge
              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
 MESERVE,
                                                                   2                           Case No. 3:20:cv-06291-RS
 MUMPER &
                                                                           STIPULATION TO DISMISS THE ENTIRE ACTION
HUGHES LLP                                                                     WITH PREJUDICE; AND [PROPOSED] ORDER
                   177457.1
